The plaintiff sued the defendant for slander. At the end of the plaintiff's case her complaint was dismissed. The judgment of dismissal has been affirmed, two justices dissenting. We think the plaintiff made out a case which should have been submitted to the jury. The law is not in dispute; it is well understood. It is the application of the law to the evidence which causes the disagreement among the judges.
The plaintiff was a widow, a Spanish lady, the mother of four children. She was stewardess on the steamer *Page 316 Orizaba plying between America, Cuba and Spain. The defendant was second steward on board the ship. Plaintiff swears that on the voyage he tried to make love to her and resented her doing some work in the chief steward's office. He apparently was a little jealous. One evening when the ship was in Havana harbor, the plaintiff and the defendant and others were seated at their evening meal. Words were exchanged between the parties. The plaintiff testified: "the ship was already sailing, starting to sail to Spain, and there was not ice water on the table, and Mr. Boget was sitting near, and I told him: `Will you please ask for some ice water?' and he said: `Why don't you go to your friend's room and ask him for ice water?' (evidently meaning the chief steward) and I said to him: `I have no friends; I just am nice to everybody, and I have no friends.' And then he said: `Go ahead, you are worse than a cocotte.'" With this the plaintiff fainted, not, however, until she had slapped his face. The word "cocotte" is a French word meaning a woman who leads a fast life, one who gives herself up for money. The interpreter said it implies to some men the same idea as the word prostitution. In other associations it may mean a poached egg. At the dinner table when these words were spoken were the stewardess, two hospital attendants and the barber, all sitting around the table with the plaintiff and the defendant. The plaintiff was asked: "Q. When Mr. Boget said those words were they heard by anybody else, excepting you? A. Oh, they must have heard them." The other people spoke English and understood French. As a rule the words complained of are to be taken and understood in that sense which is most natural and obvious and according to the ideas they are calculated to convey to those to whom they were addressed. If the word "cocotte" in common usage is susceptible of two meanings it would be for the jury to say in what sense the word was used and understood. *Page 317 
We think sufficient appears in this case to warrant the jury in passing upon the meaning of this word "cocotte" as used by the defendant, whether it imputed to the plaintiff unchastity and was so understood by those who heard it.
The judgment should be reversed and a new trial ordered, with costs to abide the event.
HISCOCK, Ch. J., CARDOZO, McLAUGHLIN, CRANE, ANDREWS and LEHMAN, JJ., concur; POUND, J., absent.
Judgments reversed, etc.